Citation Nr: 1510095	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-03 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Counsel







INTRODUCTION

The Veteran served on active duty from February 1987 to November 1994.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Of note, the December 2009 rating decision also continued a denial of service connection for a right knee disability.  In a December 2012 rating decision, however, the RO granted that claim.  In his February 2013 VA-9 substantive appeal of the issue on appeal before the Board, the Veteran remarked that both of his knees had increased in severity.  While this correspondence may be interpreted as a notice of disagreement (NOD) with the initial rating awarded in the December 2012 rating decision, as it was submitted after a year had passed, the NOD would be untimely.  

Thus, the February 2013 statement is considered a new claim for an increased rating for a right knee disability.  This issue has been raised by the record in but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The Veteran testified before the undersigned Veterans Law Judge at a January 2015 videoconference hearing.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During his January 2015 Board hearing, the Veteran asserted that he received treatment at the Huntsville, Alabama VA Medical Center (VAMC) once every three months.  However, the most recent treatment records included in the claims file are dated in August 2012.  All of the Veteran's additional VAMC treatment records since August 2012 must be associated with the claims file.

The Veteran additionally testified that his left knee symptoms had increased since his last, August 2012, VA examination.  As the Veteran's symptoms may have increased since his last examination, a new examination for a left knee disability is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records, including from the Huntsville VAMC dated since August 2012.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to evaluate the current nature and severity of his service-connected left knee disability.  The entire claims file must be reviewed by the examiner.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

